UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549-1004 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) January 7, 2009 MODAVOX, INC. (Exact Name of Registrant as Specified in its Charter) STATE OF DELAWARE 333-57818 20-0122076 (State or other jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 1900 W University Dr, Suite 231 Tempe, AZ 85281 85281-3291 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (480) 553 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17-CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On December 31, 2009, Modavox, Inc. (the “Company” or “Modavox”) entered into to a binding letter of intent with World Talk Radio, LLC (“WTR”), an Arizona Limited Liability Company, regarding the disposition of certain assets and liabilities related to the Voice America Networks based in Tempe, AZ (the “Binding Letter of Intent” and the “Transaction”). The body of the Binding Letter of Intent is furnished as Exhibit 99.1, which document contains the material business terms related to the Transaction. Pursuant to the Binding Letter of Intent, the Company and WTR agreed to furnish and execute definitive agreements further memorializing the transaction within ten (10) business days following execution of the Binding Letter of Intent. The Transaction will transfer the business operations of the Company’s Internet Radio division to WTR, owned and operated by VoiceAmerica co-founder and ten year veteran Jeff Spenard, former President of Internet Radio and former Board Member of the Company.WTR will continue business operations with the support of the Company to ensure uninterrupted service to all clients throughout the transition. As a result of the Transaction, the Company will realize immediate reduction in net expenses, enabling Company management to focus available resources on the recently announced corporate strategy that includes an expanded IP licensing structure as well as supporting the development and commercialization of Marketing Driven Technologies. Furthermore, as part of the strategy to streamline operations and to create non-encumbered revenues to support growth businesses, the Company will receive a perpetual royalty as a percentage of gross revenue generated by WTR, as described in the attached Binding Letter of Intent, for as long as the new entity provides Internet radio services. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 6, 2010, Mr. Jeffery Spenard resigned as an Officer and Director of the Company.His letter of resignation is furnished as Exhibit 99.2 to this Form 8-K.In this letter, Mr. Spenard states that he has resigned in conjunction with the Transaction described in the Binding Letter of Intent between WTR and Modavox, in order to pursue the WTR business opportunity with the support of the Company. Mr.
